Citation Nr: 0520792	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-20 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from January 1966 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
August 2003 rating determination by the Lincoln, Nebraska 
Regional Office (RO).  The RO, in pertinent part, denied 
service connection for hearing loss.


FINDING OF FACT

Hearing loss is reasonably shown to have had its origins 
during the veteran's period of active service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, hearing loss was incurred during active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for hearing loss has been properly undertaken.  
The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of the benefit sought on appeal.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Factual Background

The veteran contends, in essence, that his hearing loss is a 
result of exposure to acoustic trauma in service.  In 
particular, he alleges that during service with the Air Force 
he worked in close proximity to active flight lines without 
ear protection.

The veteran's service medical records show that in an October 
1965 examination for induction purposes, audiometric testing 
revealed pure tone thresholds at 500, 1000, 2000, 3000, and 
4000 Hertz as 10 in each ear.  On discharge examination in 
May 1969, audiometric testing revealed pure tone thresholds 
at 500, 1000, 2000, 3000, and 4000 Hertz as 15 in each ear.
  
Audiograms dated in 2000 and 2001 were received from Ear, 
Nose and Throat Specialties.

Statements of support were received from the veteran's wife 
and two friends in August 2003.  It was noted in each 
statement that the veteran's hearing had progressively become 
worse over the past few years.  

The veteran underwent a VA audiological examination in August 
2003 in connection with his compensation claim.  Audiometric 
testing revealed pure tone thresholds at 500, 1000, 2000, and 
4000 Hertz of 50, 45, 5, 10 and 35, respectively in the right 
ear and of 55, 35, 10, 35 and 75, respectively, in the left 
ear.  Word discrimination was 84% for both the left ear and 
the right ear.  The diagnosis was significant tent-shaped 
hearing loss in each ear, slightly worse in the left ear than 
the right ear.  The examiner commented that because the 
veteran did not have a ratable hearing loss when he separated 
from service, it was not likely that his hearing loss was a 
result of his military service.  

At an RO hearing in June 2004 the veteran testified that 
during service he was an expedite driver for base supply 
which involved delivering aircraft parts to the flight line.  
He reported that he was subjected to significant noise 
exposure in that position and that subsequent to service he 
had not been exposed to such acoustic trauma.  Post-service, 
he worked as a technician at a car dealership.   

VA progress notes dated from August 2003 to August 2004 show 
continued evaluation and treatment for hearing loss.  

The veteran underwent a VA audiological examination for 
compensation purposes in July 2004.  Audiometric testing 
revealed pure tone thresholds at 500, 1000, 2000, and 4000 
Hertz of 50, 40, 10, 20 and 50, respectively in the right ear 
and of 55, 40, 10, 40 and 70, respectively, in the left ear.  
Word discrimination was 80% for the right ear and 84% for the 
left ear.  

The results of the hearing examination were essentially 
unchanged since the veteran's 2003 evaluation.  The examiner 
commented that the veteran did not have hearing loss when he 
separated from the Air Force; however, he did have tinnitus, 
which may have aggravated his hearing.  It was noted that 
when the veteran entered service, he had thresholds at 10 
decibels (dB) across all frequencies tested and that upon 
separation, his thresholds were at 15-20 dB across all 
frequencies.  Although such thresholds are not ratable, the 
hearing loss may have been aggravated by the veteran's 
service-connected tinnitus.  However, the examiner concluded 
that it was not likely that the hearing loss was a result of 
his military service.  This conclusion was supported by the 
veteran's separation examination indicating normal hearing in 
both ears.  

During a Travel Board hearing in December 2004, the veteran 
gave testimony substantially similar to that given in January 
2000.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Certain chronic diseases, 
including sensorineural hearing loss, may be service 
connected if manifested to a degree of 10 percent disabling 
or more within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004). 

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).

According to the service medical records, hearing loss, as 
defined by 38 C.F.R. § 3.385, was not present at any time 
during service, at the time of discharge, or within a year 
thereafter.  Nevertheless, the U.S. Court of Appeals for 
Veterans Claims has held that when audiometric tests at the 
veteran's separation from service do not meet the regulatory 
requirements under 38 C.F.R. § 3.385, a veteran may 
nevertheless establish service connection for current hearing 
disability by showing that the current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).  As in this case, the Hensley case involved some 
measured decrease in hearing ability during service, at least 
in one ear, even though a ratable hearing loss disability 
under section 3.385 was not reported until long after 
service.  Thus, service connection may still be granted for 
bilateral hearing loss if the evidence so warrants.

In this case, the veteran has a current diagnosis of 
bilateral hearing loss, and meets the criteria for hearing 
loss under 38 C.F.R. § 3.385.  He has reported in-service 
noise exposure during his service with the Air Force and the 
Board finds such history to be credible, particularly in the 
face of post-service evidence of tinnitus for which the 
veteran is already service-connected.  Moreover, although the 
July 2004 VA examiner provided a somewhat inconclusive 
opinion, the examiner did recognize that the veteran's 
hearing had decreased during his time in service and may have 
been aggravated by his tinnitus.  

The Board concludes that the findings in service are 
reasonably consistent with a described element of acoustic 
trauma, as well as associated hearing impairment.  The recent 
medical evidence shows that the veteran has a hearing loss 
disability.  Despite the evidence that suggests that the 
veteran may have had other noise exposure beyond his military 
service, the Board must rely on the objective medical 
evidence when making its decision.  see Colvin v. Derwinski, 
1 Vet. App.  171 (1991).  Although the veteran's hearing loss 
was not diagnosed until a number of years after discharge 
from service, the Board is satisfied that the onset of the 
disability cannot be clearly dissociated from the veteran's 
military service and his service-connected tinnitus.

The factual circumstances in this case present a situation in 
which the evidence is at least in equipoise as to whether 
bilateral hearing loss had its origins during service.  After 
resolving all reasonable doubt in favor of the veteran, and 
for the foregoing reasons, the Board finds that service 
connection for hearing loss is warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002).



ORDER

Service connection for hearing loss is granted.



                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


